Exhibit 10.1

Wachovia Bank, N.A.
Real Estate Financial Services Group
WS 5200
One Boston Place
201 Washington Street, 27th Floor
Boston, MA 02108

Tel 617-603-4226
Fax 617-603-4228

[g221451kki001.jpg]

[g221451kki002.jpg]

August 10, 2007

Boston Capital Real Estate Investment Trust, Inc.
C/O Boston Capital
One Boston Place
Boston, Massachusetts  02108

Re:  Credit Agreement, dated as of December 6, 2006, among Boston Capital Real
Estate Investment Trust, Inc., as the Borrower (the “Borrower”), Wachovia Bank,
National Association, as Administrative Agent and L/C Issuer, Wachovia Capital
Markets, LLC, as Sole Lead Arranger and Sole Book Manager and the other Lenders
party thereto (the “Credit Agreement”)

Reference is made to the Credit Agreement described above.  All capitalized
terms used herein and not defined shall have the respective meanings provided
such terms in the Credit Agreement.  This letter agreement (the “Agreement”)
confirms the agreement of the Lenders and the Borrowers to amend and waive the
Credit Agreement in accordance with Section 10.01 of the Credit Agreement as
follows:

1.             Section 2.01(a) of the Credit Agreement is hereby amended by
deleting the following phrase:  “provided, however, that notwithstanding any
provision in the Agreement or any other Loan Document to the contrary, there
shall be no additional Availability hereunder and the Lenders shall have no
obligation to make any other or further Credit Extensions hereunder until such
time as the Borrower shall have first repaid in full the entire amount of the
Initial Borrowing.”

2.             The Lenders hereby agree to waive the requirement set forth in
Section 2.01(b) of the Credit Agreement that requires as a condition precedent
to Subsequent Borrowing that the entire amount of the Committed Loan under the
Initial Borrowing shall have first been repaid in full to the satisfaction of
the Administrative Agent.

3.             Section 2.14 of the Credit Agreement is hereby amended by
deleting Section 2.14(b)(vii).


--------------------------------------------------------------------------------


4.             The Lenders hereby agree that notwithstanding Sections 2.07(d)(i)
and 2.07(d)(iii) of the Credit Agreement, the Borrower shall have the right to
request an extension of the Initial Maturity Date even if the Borrower does not
extend the July1, 2007 Termination Date beyond the Initial Termination Date. 
The Administrative Agent hereby waives and discharges its rights under the
Credit Agreement, including pursuant to Section 2.07(d) of the Credit Agreement,
to receive prior written notice of Borrower’s inability to extend such
Termination Date.

5.             This Agreement is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement.

6.             From and after the date hereof, all references in the Credit
Agreement to the Credit Agreement shall be deemed to be references to the Credit
Agreement as modified hereby.

7.             This Agreement may be executed in counterparts, including
counterparts transmitted by facsimile.

[Signature Page Follows]


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Lenders hereby execute this Agreement as of the date set
forth above.

 

BORROWER:

 

 

 

 

 

BOSTON CAPITAL REAL ESTATE

 

 

INVESTMENT TRUST, INC., a Maryland corporation

 

 

 

 

 

By:

/s/ Marc N. Teal

 

 

 

Name: Marc N. Teal

 

 

 

Title: Sr. Vice President

 

 

 

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL

 

 

ASSOCIATION, as a lender and L/C Issuer

 

 

 

 

 

By:

/s/ Filomena R. Cerqueira

 

 

 

Name: Filomena R. Cerqueira

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AGREED AND ACKNOWLEDGED

 

 

 

As of the date set forth above.

 

 

 

 

 

 

 

Wachovia Bank, National Association,

 

 

 

As Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Filomena R. Cerqueira

 

 

 

 

Name: Filomena R. Cerqueira

 

 

 

 

Title: Vice President

 

 

 

 


--------------------------------------------------------------------------------